It is my view as determined by the Municipal Court that the defendant in that court was entitled to show by evidence the default of plaintiff-owners in failing to comply with certain provisions of the land contract, but was not entitled to an adjudication of the specific issues presented by defendant's cross-petition.
It seems clear that the injection and adjudication of equitable and other issues in an action for forcible entry and detainer would necessarily change the nature of the action from its intended limited purpose of determining the right to the immediate possession of certain real property.
This view of the intended character of the action in forcible entry and detainer is supported by a statement appearing in the opinion in Haas v. Gerski, 175 Ohio St. 327, at p. 330, as follows:
"* * * An action in forcible entry and detainer is solely a possessory action. Carroll v. O'Conner (1874), 25 Ohio St. 617. It does not determine the title to real property. The gist of the action is the right to present possession. 24 Ohio Jurisprudence (2d), 455, Forcible Entry and Detainer, Section 3. * * *"
Also, see Price v. Insande, 20 Ohio App. 19, and Section1923.03, Revised Code.
It is my opinion, therefore, that the judgment of the Municipal Court should be affirmed. *Page 209